DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.
 Response to Amendment
The Amendment filed on 4/24/2022 has been entered. Claims 1-20 remain pending in the application. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The abstract has been amended as follows: 
An improved apparatus for use with medication in a fluid form, which is particularly beneficial for medications having a relatively high viscosity. A disclosed syringe adapter has an opening that is relatively large, as compared to a conventional needle, and thus affixing the disclosed syringe adapter to a syringe improves syringeability of higher-viscosity medications. Some embodiments feature a lateral extension that prevents inserting the syringe adapter too far into a medicine bottle, and some embodiments feature a component that assists in firmly grasping. When the disclosed syringe adapter is affixed to a pistol-grip syringe or tab-handled syringe, the medication withdrawn into the pistol-grip syringe can be more easily administered from a syringe barrel. In some embodiments, the syringe adapter will be replaced with a needle prior to injecting the medication, while in some other embodiments, the needle is affixed for the injection to the in place.

The claims have been amended as follows: 
Claim 5 (currently amended): The syringe adapter according to Claim 1, wherein an inner shape of the syringe adapter tapers from the proximal end toward the distal end of the sidewall, for at least a portion of a length of the proximal end, at approximately 6 percent.
Claim 6 (currently amended): The syringe adapter according to Claim 1, wherein a length of the sidewall, from the distal end of the sidewall to the proximal end, is between 3/8 inch and 2 inches.
Claim 10 (currently amended): A system for syringing higher-viscosity fluid medication, comprising: 
a syringe, the syringe comprising a barrel and a syringe tip, the syringe tip located at a distal end of the syringe and having a syringe tip opening in a protrusion extending distally therefrom, the syringe tip comprising a needle-attachment point, the needle-attachment point formed as an internal threaded portion of the syringe tip and the syringe tip opening providing entry into the barrel; and
a syringe adapter comprising a sidewall extending between a proximal end and a distal end opposite of the proximal end, the sidewall having an interior surface defining a chamber, the distal end of the sidewall being a distal end of the syringe adapter, the distal end of the syringe adapter being frustoconical in exterior shape and the interior surface of the distal end of the sidewall defining a distal end of the chamber as being frustoconical tapering toward the distal end of the syringe adapter, a terminal edge of the distal end of the sidewall defining a first opening into the chamber and a terminal edge of the proximal end of the sidewall defining a second opening into the chamber, the second opening sized to receive the protrusion and being a widest portion of the chamber, the first opening having an inner diameter of at least 0.05 inches, wherein: 
a flanged area extending outwardly from the terminal edge of the proximal end of the sidewall threadably connects the syringe adapter to the internal threaded portion of the syringe tip and thereby receives the protrusion into the chamber through the second opening; 
a fluid communication path extends through the chamber, between the first opening and the second opening; 
the distal end of the sidewall is configured for inserting into a container through a membrane covering an entry thereto, to thereby provide entry into the fluid communication path, through the first opening, for the fluid medication to enter from the container into the chamber; and 
the second opening provides an exit from the fluid communication path for the fluid medication to exit from the chamber, through the syringe tip opening and into the barrel of the syringe.
Claim 16 (currently amended): The syringe adapter according to Claim 15, wherein a length of the syringe adapter, from the distal end of the sidewall to the proximal end, is between 3/8 inch and 2 inches.

Authorization for this examiner’s amendment was given in an interview with Marcia Doubet on 5/16/2022.
Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1,
The prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention in combination with all claim limitations a syringe adapter as claimed in claim 1 comprising the distal end of the syringe adapter being frustoconical in exterior shape and the interior surface of the distal end of the sidewall defining a distal end of the chamber as being frustoconical tapering toward the distal end of the syringe adapter, and the second opening sized to receive the protrusion and being a widest portion of the chamber.
Hellstrom (U.S. patent no 5924584) discloses a syringe adapter (item 20 and 70) comprising the distal end of the syringe adapter being frustoconical in exterior shape (see figure 2, column 4, line 24-26) and the interior surface of the distal end of the sidewall defining a distal end of the chamber as being frustoconical tapering toward the distal end of the syringe adapter (see figure 2, column 4, line 24-26). The second opening (opening of syringe adapter covered by seal 50) is not the widest portion of the chamber as shown in figure 2 of Hellstrom. Therefore Hellstrom at least fails to disclose the second opening being a widest portion of the chamber. No motivation is present to modify the second opening of Hellstrom. Accordingly claim 1 is allowable. 
Dependent claims 2-9 are allowed by virtue of being dependent upon allowed independent claim 1.
In regard to claim 10,
The prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention in combination with all claim limitations a system as claimed in claim 10 comprising a syringe adapter comprising the distal end of the syringe 12adapter being frustoconical in exterior shape and the interior surface of the distal end of the 13sidewall defining a distal end of the chamber as being frustoconical tapering toward the distal 14end of the syringe adapter, and the second opening sized to receive the protrusion and being a widest portion of the chamber.
Hellstrom (U.S. patent no 5924584) discloses a system (figure 2, item 20 and figure 4, item 150) comprising a syringe (figure 4, item 150) and a syringe adapter (item 20). The syringe adapter comprising the distal end of the syringe 12adapter being frustoconical in exterior shape (see figure 2, column 4, line 24-26) and the interior surface of the distal end of the 13sidewall defining a distal end of the chamber as being frustoconical tapering toward the distal 14end of the syringe adapter (see figure 2, column 4, line 24-26). The second opening (opening of syringe adapter covered by seal 50) is not the widest portion of the chamber as shown in figure 2 of Hellstrom. Therefore Hellstrom at least fails to disclose the second opening being a widest portion of the chamber. No motivation is present to modify the second opening of Hellstrom. Accordingly claim 10 is allowable. 
Dependent claims 11-14 are allowed by virtue of being dependent upon allowed independent claim 10.
In regard to claim 15,
The prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention in combination with all claim limitations a syringe adapter as claimed in claim 15 comprising the distal end of the sidewall terminating in a hollow frustoconical tip tapering toward the distal end of the syringe adapter, and the second opening being a widest portion of the interior chamber.
Hellstrom (U.S. patent no 5924584) discloses a syringe adapter (item 20) comprising the distal end of the sidewall terminating in a hollow frustoconical tip tapering toward the distal end of the syringe adapter (see figure 2, column 4, line 24-26). The second opening (opening of syringe adapter covered by seal 50) is not the widest portion of the interior chamber as shown in figure 2 of Hellstrom. Therefore Hellstrom at least fails to disclose the second opening being a widest portion of the interior chamber. No motivation is present to modify the second opening of Hellstrom. Accordingly claim 15 is allowable. 
Dependent claims 16-20 are allowed by virtue of being dependent upon allowed independent claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783